Water Extinguishing System and Method for Controlling a Pump Test Run in a Water Extinguishing System

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  the limitation “a pump test run” should read “the pump test run”.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  the limitation “for use in a water extinguishing system” should read “for use in the water extinguishing system”.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  the limitation “for a water extinguishing system” should read “for the water extinguishing system”.  Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-10, 12-13 and 17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 9, the limitation “wherein the parameter indicates a noise output of the pump indicative of a state of the pump” is unclear if the parameter is the same as asserted in claim 1 or an additional parameter not indicative of the cross-section of the fluid bypass line. For the purpose of examination, the examiner interprets the limitation as “wherein the noise sensor determines a second parameter that indicates a noise output of the pump indicative of a state of the pump”. 

Regarding claim 10, the limitation “wherein the parameter indicates a vibration state of the pump indicative of a state of the pump” is unclear if the parameter is the same as asserted in claim 1 or an additional parameter not indicative of the cross-section of the fluid bypass line. For the purpose of examination, the examiner interprets the limitation as “wherein the vibration sensor determines a second parameter that indicates a vibration state of the pump indicative of a state of the pump”.

Regarding claim 12, the limitation “wherein controlling, based on the parameter, comprises comparing a temperature value of the temperature of the extinguishing fluid in the vicinity of the pump with a temperature threshold value” is unclear if the parameter is the same as asserted in claim 1 or an additional parameter not indicative of the cross-section of the fluid bypass line. For the purpose of examination, the examiner interprets the limitation as “wherein the at least one control device further controls the pump test run of the pump based on comparing a temperature value of the temperature of the extinguishing fluid in the vicinity of the pump with a temperature threshold value”. Dependent claim 13 is likewise rejected and interpreted.

Regarding claim 17, the limitations are attempting to assert both a water extinguishing apparatus and the method steps of using the apparatus. However, it has been held that a claim that recites both an apparatus and the method steps of using the apparatus is indefinite as it does not sufficiently provide competitors with an accurate determination of the ‘metes and bounds’ of the protection involved. It is unclear if infringement would occur if the method were practiced on a distinct apparatus. The examiner suggests incorporating the structure of claim 1 into an independent method claim 17. (see MPEP 2173.05(p)) Further, claim 17 contains a number of informalities that may cause antecedent issues. Please review claim 17, in light of elements previously asserted in claim 1 for example: the limitation “a fluid bypass line” should read “the fluid bypass line”. Dependent claim 18 is likewise interpreted and rejected.

	Regarding claim 18, the limitation “determining the parameter value of a parameter, wherein the parameter is indicative of a temperature” is unclear if the parameter is the same as asserted in claim 1 or an additional parameter not indicative of the cross-section of the fluid bypass line. For the purpose of examination, the examiner interprets the limitation as “determining a second parameter value of a second parameter, wherein the second parameter is indicative of a temperature”.

	Regarding claim 19, the limitation “wherein the fluid bypass line has a reduced cross-section in comparison with a test line branching off from a supply line and comprising an opening element” is unclear if the bypass line or test line has an opening element. For the purpose of examination, the examiner interprets the limitation as “wherein the fluid bypass line has a reduced cross-section in comparison with a test line branching off from a supply line, the test line comprising an opening element”. Further, the limitation “a predefined portion of the extinguishing fluid” is unclear if the extinguishing fluid refers to water or some other fluid. For the purpose of examination, the examiner interprets the limitation as “a predefined portion of water”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 15 does nothing more than reassert the control device of claim 1, from which it depends, the control device configured to determine a parameter indicative of a cross-section of a fluid bypass line and control a pump test run based on the parameter.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cain (GB 2280369; “Cain”).

Regarding claim 19, Cain teaches, in figure 1, a use of a fluid bypass line (see figure 1, examiner notes Cain’s solenoid valve is connected parallel to the motorized valve) in a water (50) extinguishing system (ABSTRACT, “fire sprinkler system”) for a pump test run (p. 6, ¶ 3, examiner notes Cain tests “the full range of modes of operation of the system with the three pumps”) of a pump (11, 12, 13), wherein the fluid bypass line (see figure 1, examiner notes Cain’s motorized valve is connected parallel to the solenoid valve) has a reduced cross-section (p. 6, ¶ 3, Cain’s pipe with motorized valve can simulate “one or more sprinklers”, while Cain’s pipe with solenoid valve can simulate “a large number of sprinklers”, thus the examiner construes Cain’s pipe with motorized valve (25) to have a reduced cross-section compared to Cain’s pipe with solenoid valve (26)) in comparison with a test line (63) branching off from a supply line (60), the test line (63) comprising an opening element (26), which is configured to be movable between a locking position (p. 6, ¶ 3, examiner notes Cain’s motorized and solenoid valves are opened for testing the system, thus Cain’s valves may be opened or closed), in which the opening element (26) closes the test line (63), and an unlocking position (see previous comment concerning valve opening), in which the opening element (26) opens the test line (63), and wherein the fluid bypass line (see previous comment) is configured to conduct a predefined portion of the extinguishing fluid (p. 6, ¶ 3, Cain’s motorized valve (25) may be opened independently of solenoid valve (26) to allow enough water to simulate the operation of one or more sprinklers) around the opening element (26) into a fluid reservoir (8) of the water extinguishing system (ABSTRACT, “fire sprinkler system”).
If applicant does not agree with the examiner's anticipation rejection, one of ordinary skill in the art would know that a pipe having reduced flow capabilities compared to another pipe of similar length, both having common back pressure, would have a reduced cross section. Further, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to characterize Cain’s motorized valve pipe run as a reduced cross section pipe. Doing so would increase the capability knowledge of the pipes used to route water away from the sprinkler network during a system test.


Allowable Subject Matter
Claims 1-8, 11, 14 and 16 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, examiner notes a search has revealed prior art, Cain (GB 2280369), that discloses a fire sprinkling system (not enumerated, see figure 1) with tank (8) for providing water, pumps (11, 12, 13) that pump water from the tank (8) into a manifold (58) and pipes (60) that supply the pipe network (61) of the fire sprinkling system (see previous comment), a test pipe (63) which branches off from the pipes (60) and guides water pumped by the pumps (11, 12, 13) away from the pipe network (61) during a pump test, the test pipe (63) has a motorized valve (26) that opens and closes the test pipe (63), a water bypass pipe (see figure 1, examiner notes Cain’s solenoid valve is connected parallel to the motorized valve) with reduced cross section guides water around the motorized valve away from the pipe network, and a flow rate sensor (23) and control panel (34) that determines the flow rate of water flowing through open pipes, the control panel (34) configured to test the system by opening one or both test pipe valves (25, 26) to simulate operation of sprinklers and operating the full range of Cain’s three pumps (11, 12, 13); Cain does not teach the control panel determines a parameter value characteristic of the cross section of the fluid bypass line and controls a pump test run based on the determined parameter value indicating if the bypass line can conduct the volume of water away from the pipe network. Furthermore, no other prior art can be found to motivate or teach applicant’s system including at least one control device which is configured to determine at least one parameter value of a parameter indicative of the cross-section of the fluid bypass line and to control a pump test run of the pump on the basis of the parameter value dependent on whether the fluid bypass line can sufficiently conduct the extinguishing fluid pumped by the pump during the pump test run away from the pipe system, in combination with the remaining limitations of the claim. Dependent claims 2-8, 11, 14 and 16 would be allowable for at least the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 9-10, 12-13 and 17-18  would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is (469)295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2855